DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-17 were originally pending in this application prior to the amendment dated 03/04/2022. Claims 1, 6, and 14 are now amended. No claims added or cancelled. Hence, claims 1-17 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments filed on 03/04/2022 with respect to 103 rejections of claims 1, 6 and 14 have been fully considered and would be persuasive, since the amendment has overcome the previous rejection. However, the arguments are moot in light of the new grounds of rejection made using the Kitajima (US 20050088136 A1) reference below, in order to address the new limitations introduced by the applicant in the amendment. Please see rejection as follows. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 6, and 14 recite the limitation “a pulsation amount of the power consumed by the motor is sequentially decreased” in the last paragraphs. The term pulsation amount is vague and non-descriptive as it is unclear as to which factor of the wave form (amplitude or width) is “sequentially decreased” while from the Applicant’s disclosure Fig. 9b, it appears that it is indeed the amplitude of the waveform that is reduced rendering the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. The Examiner believes that this language could read “an amplitude of the power consumed by the motor is sequentially decreased”.
Claims 1, 6, and 14 recite the limitation “a pulsation amount of the power consumed by the motor is sequentially decreased” in the last paragraphs. The term sequentially decreased is vague and non-descriptive as it does not provide a formula or method to sequentially reduce the amplitude, it is also unclear if the width of the waveform remains the same while the amplitude is decreased, rendering the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US-20160115632-A1) in view of Je et al. (US-20170302208-A1) and Darby et al. (US20040088797A1) and further in view of Kitajima (US 20050088136 A1).
Regarding claims 6 and 9, Jung et al. teaches a laundry treatment machine (washing machine 1, see Fig. 1), comprising: a washing tub (inner tub 12, see Fig. 2); a washing tub motor (motor of driving device 190) configured to rotate the washing tub (see [0040]); a water level sensor (water level sensor 156, see Fig. 2-3, [0031], [0041]) configured to sense a water level of the washing tub (see [0031]); a drain pump (pump 11, see Fig. 2) configured to operate to drain the washing tub (see [0028]- [0029]); a motor (motor 140 controlled by motor driver 130, see Fig. 3)  configured to operate the drain pump (see [0034]); an output current detector (current sensor 152) configured to detect an output current flowing in the motor (motor 140, see claim 1); and a controller (main controller 110 with motor controller 120, see Fig. 3) configured to determine whether drainage is completed (stopping the motor) based on a tub water level from the water level sensor  (see Step S450, [0092]) and the output current from the output current detector (stopping the motor based on the current i.e. main controller is configured to stop the motor in response to determining whether the level of water is zero by measuring current using the current sensor, see [0008], [0011], Claim 11), and a display unit (output unit 160, see Fig. 3) to output a drainage completion message (current operation state displayed via output unit 160, see [0008], [0053]) in response to completion of the drainage (see Step S460, [0093]).
Jung et al. does not explicitly disclose (a) a converter configured to output DC power; an inverter configured to convert the DC power from the converter into AC power by a switching operation and output the converted AC power to the motor; and that the controller is configured to (b) determine whether drainage is completed based on a water level frequency from the water level sensor and that (c) the output current detector comprises a resistance element connected between the motor or the inverter and a grounding terminal and (d) and wherein while the power consumed by the motor remains within the first range, the water level frequency sensed by the water level sensor is constant and then increases, and as the water level frequency increased, when the power consumed by the motor falls from the first range the controller is configured to output the drainage completion message, and wherein while the power consumed by the motor is maintained within the first range, a pulsation amount of the power consumed by the motor is sequentially decreased based on the first power, and during part of the section in which the pulsation amount of the power consumed by the motor is sequentially decreased, the water level frequency increases.
In the analogous art of drain pump driving apparatus in laundry treatment machines, Je et al. teaches a laundry treatment machine (referred to as  laundry treatment machine 100, see Figure 1) with a drain pump (drain pump 141), a motor (motor 630) configured to operate the drain pump (see [0043]); and a drain pump driving apparatus (620, see Fig. 3) with a converter (converter 410, see [0054]) configured to output DC power (see [0058]); an inverter (inverter 420, see Fig. 4) configured to convert the DC power from the converter into AC power by a switching operation and output the converted AC power to the motor (see [0006]). Je et al. further teaches measurement of the water level performed through a water level sensor and that the measured water level is outputted as water level frequency which is inversely proportional to the water level in the tub (see [0180]). Je et al. further teaches that an output current detector (E) comprises a resistance element (shunt resistance element Rs) located after the inverter (inverter 420) (see Fig. 5, [0074]), and wherein when a speed and power of motor can be calculated [0081]and the rotational speed of the motor (630) is controlled in other words the controller calculates speed and power of the drain pump motor and also controls all these parameters dynamically [0081].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the converter and the inverter of Je et al. into the motor driver (130) of Jung et al. with the benefit of being able to convert a commercial AC power source into DC power (see [0058]) and drive the drain pump motor in a sensorless manner (see [0053], Je et al.) and incorporate the water level frequency calculation of Je et al. into the programming of the controller of Jung et al. so that the controller can be configured to determine whether drainage is completed based on a water level frequency from the water level sensor and display the drain completion message (taught by Jung as detailed before) and with a benefit of using the water level frequency to determine dry laundry/wet laundry and to calculate the amount of wet laundry (see [0181], Je et al.) and incorporate the resistance element of Je et al. into the output current detector of Jung et al. with the benefit of being able to detect a phase current which is the output current flowing to the motor  in time division manner when the lower switching devices of the inverter  are turned on (see [0075], Je et al) and to connect this resistance element to a grounding terminal. Since the controller of Je can calculate the speed and power of the drain pump motor and also control all these parameters dynamically [0081], it would have been obvious to one of ordinary skill in the art at the time of the invention to reconfigure the controller of Jung et al. with that of Je et al.  to not only control the speed but also the corresponding power i.e. capable of keeping the power consumed by the motor within a first range [0081, Fig 6, 9C, 11, S850) with the benefit of dynamically controlling critical parameters like motor speed and power.
The combination of Jung et al. and Je et al. does not explicitly disclose that while the power consumed by the motor remains within the first range, a water level frequency sensed by the water level sensor is constant and then increases, and during the increase in the water level frequency, when the power consumed by the motor falls from the first range, the controller is configured to output the drainage completion message, and wherein while the power consumed by the motor is maintained within the first range, a pulsation amount of the power consumed by the motor is sequentially decreased based on the first power, and during part of the section in which the pulsation amount of the power consumed by the motor is sequentially decreased, the water level frequency increases.
In the analogous art of laundry machine drain pump control, pump powered by a motor equipped with variable frequency modulated inverter, Darby et al. teaches a drain pump powered by an electric motor the improvement comprising: a variable frequency variable duty cycle pulse width modulated inverter the output of which supplies power to said electric motor, a water level detection means for detecting low washing machine water levels, and a controller which in response to said water level detection means decreases the frequency of said inverter at low washing machine water levels to thereby reduce the effects of ventilation (claim 6) (Variable Speed Pumping during drain mode [0042]).
Since the controller of Darby is fully capable of controlling the frequency and hence the speed [0025] and power to the motor [0061] based on water level frequency (inversely proportional to the water level), and when water level falls (frequency increases) the power consumed by the motor decreases and since the controller of Jung is capable of displaying drain completion message, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller/ drain pump control method of laundry treatment machine with that of Darby, with the benefit of reducing the effects of ventilation (abstract) [0043].
As detailed previously the combination of Jung et al., Je et al. and Darby teaches maintaining the power consumed by the motor within the first range, however does not explicitly teach that a pulsation amount of the power consumed by the motor is sequentially decreased based on the first power. 
Kitajima teaches a PAM (Pulse Amplitude Modulation) control that is performed while varying the DC input voltage of the inverter according to a driving state of the motor. According to such a motor control device, the motor can be driven under an optimal condition. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the PAM control method of Kitajima into the laundry machine of Jung et al., Je et al. and Darby so that the amplitude of the waveform (pulsation amount) similar to Fig. 5C can be sequentially reduced around a specific power with the benefit of driving the motor under an optimal condition and to operator the motor efficiently with small vibration ([0002], Kitajima).
Regarding claims 7 and 8, the combination of Jung et al. , Je et al., Darby and Kitajima teaches the laundry treatment machine of claim 6, wherein the combined controller can be further configured to: when the water level frequency from the water level sensor is equal to or greater than a first frequency (i.e. water level is equal to or less than first water level) (see [0009], [0059], [0064], [0066]) and a level of the output current is equal to or less than a first level (Step S380,S390 Jung et al., see [0084], [0085]) or when the output current is decreased (Step S380,S390 Jung et al., see [0084], [0085]) while the water level frequency from the water level sensor is increased (i.e. water level decreased) (see [0009], [0059], [0064], [0066]), determine the drainage as being completed (step S400, see [0086]) and output the drainage completion message (via output unit 160, Jung et al.)
Claims 1-5, 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US-20160115632-A1) in view of Je et al. (US-20170302208-A1), Darby et al. (US20040088797A1), Kitajima (US 20050088136 A1) and Ruhl et al. (US-20030056300-A1). 
Regarding claims 1 and 14, Jung et al. teaches a laundry treatment machine (washing machine 1, see Fig. 1), comprising: a washing tub (inner tub 12, see Fig. 2); a washing tub motor (motor of driving device 190) configured to rotate the washing tub (see [0040]); a water level sensor (water level sensor 156, see Fig. 2-3, [0031], [0041]) configured to sense a water level of the washing tub (see [0031]); a drain pump (pump 11, see Fig. 2) configured to operate to drain the washing tub (see [0028]- [0029]); a motor (motor 140 controlled by motor driver 130, see Fig. 3)  configured to operate the drain pump (see [0034]) and a controller (main controller 110 with motor controller 120, see Fig. 3) and a display unit (output unit 160, see Fig. 3) to display current operation state ([0008], [0053]) in response to completion of the drainage (see Step S460, [0093]).
Jung et al. does not explicitly disclose a converter configured to output DC power; an inverter configured to convert the DC power from the converter into AC power by a switching operation and output the converted AC power to the motor; and the controller configured to (a) when power consumed by the motor during a drainage operation does not reach first power, perform control to increase a speed of the motor or the power consumed by the motor, and when the power consumed by the motor during the drainage operation reaches the first power and remains within a first range corresponding to the first power and then falls from the first range, output a drainage completion message and (b) when the power consumed by the motor during the drainage operation is reduced while a water level frequency detected by the water level sensor is increased, determine the drainage as being completed and perform control to output the drainage completion message (c) wherein while the power consumed by the motor remains within the first range, a water level frequency sensed by the water level sensor is constant and then increases, and during the increase in the water level frequency, the power consumed by the motor falls from the first range, the controller is configured to output the drainage completion message, and wherein while the power consumed by the motor is maintained within the first range, a pulsation amount of the power consumed by the motor is sequentially decreased based on the first power, and during part of the section in which the pulsation amount of the power consumed by the motor is sequentially decreased, the water level frequency increases.
In the analogous art of drain pump driving apparatus in laundry treatment machines, Je et al. teaches a laundry treatment machine (referred to as  laundry treatment machine 100, see Figure 1) with a drain pump (drain pump 141), a motor (motor 630) configured to operate the drain pump (see [0043]); and a drain pump driving apparatus (620, see Fig. 3) with a converter (converter 410, [0054]) configured to output DC power (see [0058]); an inverter (inverter 420, see Fig. 4) configured to convert the DC power from the converter into AC power by a switching operation and output the converted AC power to the motor (see [0006]). Je et al. further teaches measurement of the water level performed through a water level sensor and that the measured water level is outputted as water level frequency which is inversely proportional to the water level in the tub (see [0180]) and wherein when speed and power are calculated and the  rotational speed of the motor (630) is controlled [0107]), the controller can calculate speed and power of the drain pump motor and also control all these parameters [0081].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the converter and the inverter of Je et al. into the motor driver (130) of Jung et al. with the benefit of being able to convert a commercial AC power source into DC power (see [0058]) and drive the drain pump motor in a sensorless manner (see [0053], Je et al.) and incorporate the water level frequency calculation of Je et al. into the programming of the controller of Jung et al. so that the controller can be configured to determine whether drainage is completed based on a water level frequency from the water level sensor and with a benefit of using the water level frequency to determine dry laundry/wet laundry and to calculate the amount of wet laundry (see [0181], Je et al.). Since the controller of Je can calculate the speed and power of the drain pump motor and also control all these parameters dynamically [0081], it would have been obvious to one of ordinary skill in the art at the time of the invention to reconfigure the controller of Jung et al. with that of Je et al.  to not only control the speed but also the corresponding power i.e. capable of keeping the power consumed by the motor within a first range (power control) [0081, Fig 6, 9C, 11, S850) with the benefit of dynamically controlling critical parameters like motor speed and power.
The combination of Jung et al. and Je et al. does not explicitly disclose the controller configured to (a) when power consumed by the motor during a drainage operation does not reach first power, perform control to increase a speed of the motor or the power consumed by the motor, and when the power consumed by the motor during the drainage operation reaches the first power and remains within a first range corresponding to the first power and then falls from the first range, output a drainage completion message and (b) when the power consumed by the motor during the drainage operation is reduced while a water level frequency detected by the water level sensor is increased, determine the drainage as being completed and perform control to output the drainage completion message (c) wherein while the power consumed by the motor remains within the first range, a water level frequency sensed by the water level sensor is constant and then increases, and during the increase in the water level frequency, the power consumed by the motor falls from the first range, the controller is configured to output the drainage completion message, and wherein while the power consumed by the motor is maintained within the first range, a pulsation amount of the power consumed by the motor is sequentially decreased based on the first power, and during part of the section in which the pulsation amount of the power consumed by the motor is sequentially decreased, the water level frequency increases.
In the analogous art of laundry machine drain pump control, pump powered by a motor equipped with variable frequency modulated inverter, Darby et al. teaches a drain pump powered by an electric motor the improvement comprising: a variable frequency variable duty cycle pulse width modulated inverter the output of which supplies power to said electric motor, a water level detection means for detecting low washing machine water levels, and a controller which in response to said water level detection means decreases the frequency of said inverter at low washing machine water levels to thereby reduce the effects of ventilation (claim 6) (Variable Speed Pumping during drain mode [0042]).
Since the controller of Darby is fully capable of controlling the frequency and hence the speed [0025] and power to the motor [0061] based on water level frequency (inversely proportional to the water level), it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller/ drain pump control method of laundry treatment machine with that of Darby, with the benefit of reducing the effects of ventilation (abstract) [0043].
The combination of Jung et al., Je and Darby et al. does not explicitly disclose the controller is configured to (a) when power consumed by the motor during a drainage operation does not reach first power, perform control to increase a speed of the motor or the power consumed by the motor, and when the power consumed by the motor during the drainage operation reaches the first power and remains within a first range corresponding to the first power and then falls from the first range, output a drainage completion message and (b) during the increase in the water level frequency, when the power consumed by the motor falls from the first range, the controller is configured to output the drainage completion message, and wherein while the power consumed by the motor is maintained within the first range, a pulsation amount of the power consumed by the motor is sequentially decreased based on the first power, and during part of the section in which the pulsation amount of the power consumed by the motor is sequentially decreased, the water level frequency increases. 
While (as detailed before) Kitajima teaches amplitude modulation (PAM), in the analogous art of pump cycling control system for a washing machines, Ruhl et al. teaches a laundry treatment machine (washing machine 2, see Fig. 1) with a rotating tub (inner tub 12, see Fig. 2), a drain pump (pump 30, see Fig. 1) and a central processing unit (CPU 177) incorporating a control for drain pump (pump control circuit 179) used to regulate the operation of pump (pump cycling control parameters include water level, pump power and /or drive motor torque, see Fig. 1, [0026], Abstract). Ruhl et al. specifically teaches that when a constant predetermined tub speed is reached, the drain pump is activated (the pump control circuit 179 starts to cycle pump 30 initiating drainage operation) indicating when power consumed by the motor during a drainage operation does not reach first power, a pump control is performed to increase the power consumed by the motor,  the drain pump operates at first power as long as tub speed remains at constant speed (see [0026]) indicating the power consumed by the motor during the drainage operation reaches the first power and remains within a first range corresponding to the first power and when the tub speed drops during final extraction/spin phase of washing machine, because tub water level drops (see [0026]), power to pump also drops (when the water level diminishes, the flow in pump 30 will be a combination of air and water, the power required to pump this combination would be significantly lower than just water, see [0027]) indicating the power consumed by the motor falling from the first range, thus the overall operation sequence disclosing a power of drain pump vs speed of tub dependency. Ruhl et al. further teaches that the controller is configured to: when the power consumed by the motor during the drainage operation is reduced (i.e. during drainage when tub water level drops, tub speed drops, power to pump drops) while a water level detected by the water level sensor is decreased i.e. water level frequency (calculation taught by Je et al.) detected is increased (water level frequency is inversely proportional to the water level in the tub, see [0180], Je et al.), it is determined that  the drainage as being completed (see [0026-0027], Ruhl et al.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the pump control circuit of Ruhl et al. into the motor controller of Jung et al. Je et al., Darby and Kitajima so that (a) when power consumed by the motor during a drainage operation does not reach first power, a pump control can be performed to increase the power consumed by the motor (using power-speed of tub correlation of Ruhl et al.) and when the power consumed by the motor during the drainage operation reaches the first power it remains within a first range corresponding to the first power and then falls from the first range (see [0026-0027], Ruhl et al.) and (b) when the power consumed by the motor during the drainage operation is reduced (i.e. during drainage when tub water level drops, tub speed drops, power to pump drops) while a water level/ water level frequency detected by the water level sensor is decreased/increased respectively (water level frequency calculation taught by Je et al., see [0180]), it is determine the drainage as being completed  (see [0026]-[0027], Ruhl et al.) and in the end output a drainage completion message (via output unit 160, Jung et al.).
Regarding claims 2, 10 and 15, the combination of Jung et al., Je et al. , Darby, Kitajima and Ruhl et al. teaches the laundry treatment machine where in the controller is configured to: perform power control so that the power consumed by the drain pump motor during the drainage operation is within the first range (corresponding to constant first power that in turn corresponds to constant first tub speed and first tub water level); and when the power consumed by the motor during the draining operation is out of the first range (i.e. when tub water level drops, tub speed drops, power to pump drops making it go out of range), the drainage operation is determined to be completed (see [0026]-[0027], Ruhl et al.) and drainage completion message is delivered as an output (via output unit 160, Jung et al.).  
Regarding claims 3, 4, 11, 12 and 16, the combination of Jung et al., Je et al., Darby, Kitajima and Ruhl et al. teaches the laundry treatment machine where in the controller is further configured to: when the power consumed by the motor during the drainage operation is out of the first range/reduced (i.e. during drainage when tub water level drops, tub speed drops, power to pump drops making it go out of range) while the water level detected by the water level sensor is decreased i.e. water level frequency (calculation taught by Je et al.) detected is increased (water level frequency is inversely proportional to the water level in the tub, see [0180], Je et al.), it is determined that  the drainage as being completed (see [0026]-[0027], Ruhl et al.) and drainage completion message is delivered as an output (via output unit 160, Jung et al.).  
Regarding claim 5, 13 and 17, the combination of Jung et al., Je et al., Darby, Kitajima and Ruhl et al. teaches the laundry treatment machine further comprising an output current detector (current sensor 152) configured to detect an output current flowing in the motor (motor 140, see claim 1, Jung et al.) and that the controller is configured to calculate power consumed by the motor (using a power calculator) based on the output current (see Claim 11, Je et al.) .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711  


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711